DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
2.	[0021], line 2, “busbars 3a, 3b” should be --busbars 4a, 4b--;
[0022], line 2, “busbars 3” should be --busbars 4a, 4b--;
[0025], line 12, “panel 20” should be --panel 22--;

Claim Objections
3.	Claim 1, line 2, “its” should be --the--;
Claim 10, line 2, “second” should be –first--;
Claim 11, line 1, --first-- should be inserted before “furniture”;
Claim 12, line 1, --first-- should be inserted before “furniture”;
Claim 13, line 1, --first-- should be inserted before “furniture”;
Claim 14, lines 1-2, “the two parallel first grooves and the two parallel second grooves” should be --two parallel first grooves and two parallel second grooves --;
claim 14, line 3, “in that the two exposed busbars of grooves” should be –the two exposed busbars--;



Claim Rejections - 35 USC § 112
4.	Claims 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14, line 2, what “which” refers to?
Claim 14, lines 3-6, “the two exposed busbars of grooves leading into one another are each connected to one another in an electrically conductive manner by means of an electrically conductive connecting element” are confusing.

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 1-13 and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Henley et al. (7,188,805).
Regarding claim 1, Henley et al. disclose device for the electrification of 

furniture, comprising:
at least a first furniture panel (a floor 30, figure 1), which has two panel sides, wherein in one of the two panel sides, two parallel grooves (82A and 82C, figure 4) and two exposed busbars (84A and 84C) are laid respectively in the two grooves; and
at least one electric plug (76, figure 3) configured for connecting to the two exposed busbars, wherein the plug has two electrical contacts (98A and 98C), which are formed as exposed collector contacts on a connecting side of a plug housing and as connection contacts on a front side of the plug housing;
wherein the plug is inserted into a bore (98B of the plug 76 inserted to 82B), interrupting the two parallel grooves, in the one panel side of the first furniture panel;
wherein the bore present in the first furniture panel is arranged eccentrically with respect to the two parallel grooves; and
wherein the exposed collector contacts each lie against the two exposed busbars in an electrically conductive manner.
Regarding claim 2, figure 4 shows the two parallel grooves extend parallel to the panel end face of the first furniture panel.
Regarding claim 3, figure 4 shows the two exposed busbars are clamped in the two parallel grooves.
Regarding claim 4, figure 4 shows the two exposed busbars are each formed as a U-shaped rail profile having two free profile ends and a profile opening, the profile opening facing towards the panel side.
Regarding claim 5, figure 4 shows the two free profile ends of the U-shaped rail profile are spaced from a groove walls of the two parallel grooves.
Regarding claim 6, the exposed collector contacts have a contact end reaching between the two free profile ends of the U-shaped rail profile.
Regarding claim 7, the bore is closed entirely by the plug.
 	Regarding claim 8, figure 4 shows one of the two parallel grooves is merely at a tangent to the bore present in the first furniture panel with an outer groove side wall.
 	Regarding claim 9, figure 3 shows the connecting side and the front side of the plug for the first furniture panel lie opposite one another.
 	Regarding claim 10, figure 3 shows the connecting side and the front side of the plug for the first furniture panel are aligned at a right angle to one another.
 	Regarding claim 11, figure 4 shows at least one fastening bore (a slot between 94 of 82B) of the furniture panel is arranged between the two parallel grooves.
Regarding claim 12, figure 1 shows the two parallel grooves of the furniture panel are covered by a seated, second furniture panel (42).
Regarding claim 13, figure 1 shows the plug inserted into the furniture panel is covered by a seated, second furniture panel (42), except for the connection contacts.
	Regarding claim 15, figure 4 shows the two exposed busbars are clawed in the two parallel grooves.
 	Regarding claim 16, the bore terminates flush with the panel side.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH TAM T LE whose telephone number is (571)272-2094. The examiner can normally be reached 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdul Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THANH TAM T LE/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        09/26/22.
thanh-tam.le@uspto.gov